Title: To George Washington from Beale Gaither, 5 March 1792
From: Gaither, Beale
To: Washington, George



Baltimore 5th March 1792.

The memorial of Beale Gaither To the President of the united States Humbly Sheweth that in November last he the Said Beale Gaither being a Subject of the unitd States presentd an Order petition together with a manuscript Containg nearly Or about an hundred & eighty pages at the door of the House of Representatives directd to the Congress which was by the doorkeeper immeadiately Conveyd to the Speaker whom you⟨r⟩ Humble memoralist Observd from the gallery to break the Seals & hand Or present the Sam⟨e⟩ to the Clerk which the Speaker Shortly receiv⟨ed⟩ from the Clerk & Rolling the Same in the Cover put the whole into his Table drawer your hum⟨ble⟩ memoralist having awaitd a fortnight without Seeing any Prospect of his petition Or manuscri⟨pt⟩ being brought forward notwithstanding your Humble memoralist Realy Conceivd he hea[r]d a member of the House of Representatives Call for his proceedings & the Clerk to apply for them which did not appear to your Humble memoralist to be attendd to by the Speaker but as your memoralist was in the gallery he humbly begs leave to refer your excellency to the clerk of the House of Representatives in this Case at the expiration of a fortnight your Humble memoralist presentd a memorial also directd to the Congress Humbly praying that if his petition Could not be Complyd with that it together with his manuscript might be returd in the Same manner Such had been presentd which was done two days after your humble memoralist had presentd the aforementiond memorial now wherein your humble memoralist Conceives the Speaker of the house of representatives has errd is as appears to your humble memoralist in assuming the full power of the whole Congress which your humble memoralist Conceives the governmt has neither inten’d

nor given to any individual your humble memoralist as a Subject of the unitd States has Since been much dissattisfied and would Sooner have made his Case known to your excellency had not a Variety of Circumstances intervend which preventd him and your humble memoralist further begs leave to represent to your excellency that he Conceives from particular Circumstances that there are those who even deserve Banishment that are yet Continued in office Contrary to your excellencies wish Or desire and who as your Humble memoralist really Conceives are Subverting the laws & the Constituti⟨on⟩ and arbitraly Oppressing the Subjects Contrary to the Rights of men & Contrary to your excellencies Intention and as you⟨r⟩ Humble memoralist although a Subject of the unitd States and whose fore fathers have been Subjects of the State of maryland y⟨et⟩ as your memoralist is not at this period par⟨illegible⟩ Settled in any part of the unitd States therefore you⟨r⟩ memoralist humbly begs leave to Request that your excellencies determination may be publis⟨hed⟩ in the Baltimore advertiser from whence your Humble memoralist Conceives he ma⟨y⟩ have an Oppertunity of Observing the Sam⟨e⟩ And your humble memoralist Conceives it to be his indispensable duty ever to Conduct himself truly as a peaceable Subject and really as a well disposd & usefull Member of Society & is in duty bound to Pray.
